Case 1:18-cv-00088-LPS Document 969 Filed 11/20/20 Page 1 of 3 PageID #: 41816




                                EXHIBIT A: CONSENT JUDGMENT

                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------X
                                                               :
H. LUNDBECK A/S, TAKEDA                                        :
PHARMACEUTICAL COMPANY LTD.,                                   :
TAKEDA PHARMACEUTICALS U.S.A., INC., :
TAKEDA PHARMACEUTICALS                                         :
INTERNATIONAL AG, and TAKEDA                                   :
PHARMACEUTICALS AMERICA, INC.,                                 :
                                                               :   Civil Action No. 18-88-LPS
                  Plaintiffs,                                  :   CONSOLIDATED
                                                               :
                  v.                                           :
                                                               :
TORRENT PHARMACEUTICALS                                        :
LIMITED and TORRENT PHARMA INC.,                               :
                                                               :
                  Defendants.                                  :
---------------------------------------------------------------X

                                         CONSENT JUDGMENT

                 H. Lundbeck A/S, Takeda Pharmaceutical Company Ltd., Takeda

Pharmaceuticals U.S.A., Inc., Takeda Pharmaceuticals International AG, and Takeda

Pharmaceuticals America, Inc. (hereinafter, “Lundbeck and Takeda”), and Torrent

Pharmaceuticals Limited and Torrent Pharma Inc. (hereinafter “Torrent”), the parties in the

above-captioned actions, have agreed to terms and conditions representing a negotiated

settlement of the actions and have set forth those terms and conditions in a Settlement

Agreement (the “Settlement Agreement”). Now the parties, by their respective undersigned

attorneys, hereby stipulate and consent to entry of judgment and an injunction in the actions, as

follows:

                 IT IS this ___ day of November, 2020:

                 ORDERED, ADJUDGED AND DECREED as follows:
Case 1:18-cv-00088-LPS Document 969 Filed 11/20/20 Page 2 of 3 PageID #: 41817




               1.      This District Court has jurisdiction over the subject matter of the above

actions and has personal jurisdiction over the parties.

               2.      As used in this Consent Judgment, (i) the term “Torrent Product” shall

mean the drug product sold, offered for sale or distributed pursuant to Abbreviated New Drug

Application No. 211105 (and defined in greater detail in the Settlement Agreement); (ii) the term

“Licensed Patents” shall mean United States Patent Numbers 7,144,884, 8,722,684, 8,969,355,

9,227,946, 9,861,630, 9,125,910 and 9,278,096; and (iii) the term “Affiliate” shall mean any

entity or person that, directly or indirectly through one or more intermediaries, controls, is

controlled by, or is under common control with Torrent; for purposes of this definition, “control”

means (a) ownership, directly or through one or more intermediaries, of (1) more than fifty

percent (50%) of the shares of stock entitled to vote for the election of directors, in the case of a

corporation, or (2) more than fifty percent (50%) of the equity interests in the case of any other

type of legal entity or status as a general partner in any partnership, or (b) any other arrangement

whereby an entity or person has the right to elect a majority of the Board of Directors or

equivalent governing body of a corporation or other entity or the right to direct the management

and policies of a corporation or other entity.

               3.      Unless otherwise specifically authorized pursuant to the Settlement

Agreement, Torrent, including any of its Affiliates, successors and assigns, is enjoined from

infringing the Licensed Patents, on its own part or through any Affiliate, by making, having

made, using, selling, offering to sell, importing or distributing of the Torrent Product.

               4.      Compliance with this Consent Judgment may be enforced by Lundbeck

and Takeda and their respective successors in interest, or assigns, as permitted by the terms of

the Settlement Agreement.



                                                  2
Case 1:18-cv-00088-LPS Document 969 Filed 11/20/20 Page 3 of 3 PageID #: 41818




                5.    This District Court retains jurisdiction to enforce or supervise performance

under this Consent Judgment and the Settlement Agreement.

                6.    All claims, counterclaims, affirmative defenses and demands in these

actions are hereby dismissed with prejudice and without costs, disbursements or attorneys’ fees

to any party.

                                                            _____________________________
                                                            Leonard P. Stark, U.S.D.J.


We hereby consent to the form and entry of this Order:



   /s/ Megan E. Dellinger                           /s/ Arthur G. Connolly, III
 ______________________________                    ______________________________
 Jack B. Blumenfeld (#1014)                        Arthur G. Connolly, III (#2667)
 Megan E. Dellinger (#5739)                        Stephanie Riley (#5803)
 MORRIS, NICHOLS, ARSHT &                          Brandon Harper (#6418)
 TUNNELL LLP                                       CONNOLLY GALLAGHER LLP
 1201 North Market Street                          1201 North Market Street, 20th Floor
 P.O. Box 1347                                     Wilmington, Delaware 19801
 Wilmington, DE 19899                              (302) 757-7300
 (302) 658-9200                                    aconnolly@connollygallagher.com
 jblumenfeld@mnat.com                              sriley@connollygallagher.com
 mdellinger@mnat.com                               bharper@connollygallagher.com

 George F. Pappas                                  Attorneys for Torrent Pharmaceuticals
 Einar Stole                                       Limited and Torrent Pharma Inc.
 Christopher N. Sipes
 Brianne Bharkhda
 COVINGTON & BURLING LLP One
 CityCenter
 850 10th Street NW
 Washington, DC 20001
 (202) 662-6000

 Attorneys for H. Lundbeck A/S, Takeda
 Pharmaceutical Company Ltd., Takeda
 Pharmaceuticals U.S.A., Inc., Takeda
 Pharmaceuticals International AG,
 and Takeda Pharmaceuticals America,
 Inc.

                                               3
